Citation Nr: 0106914	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99 - 19 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder, major 
depressive disorder, dysthymic disorder, and organic brain 
syndrome.

Entitlement to service connection for urethral strictures, to 
include urinary tract infections and proteinuria, based on 
aggravation.

Entitlement to service connection for lumbar spine stenosis 
with L4-5 radiculopathy on a direct basis or as secondary to 
a service-connected right knee disability with 
tricompartmental osteoarthritis, status post meniscectomy and 
total knee replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to November 
1975, including service in the Republic of Vietnam from 
August 1967 to July 1968.  Periods of Army Reserve service 
before and after his period of active service are not 
implicated in his direct service connection claims.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The claim for service connection for urethral strictures, 
including urinary tract infections and proteinuria, based on 
aggravation, and the claim for service connection for lumbar 
spine stenosis with L4-5 radiculopathy on a direct basis or 
as secondary to service-connected right knee disability with 
tricompartmental osteoarthritis, status post meniscectomy and 
total knee replacement, were denied by the RO as not well 
grounded.  

On November 9, 2000, the President signed into law H.R. 8464, 
Veterans' Claims Assistance Act for 2000, (Nov. 9, 2000; 114 
Stat. 2096), designated as Public Law No. 106-475.  That 
Public Law rewrites  38 U.S.C. § 5107 (to be codified as 
amended at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim.  This law is effective as of November 9, 
2000, and must be applied to all pending appeals.  In 
addition, Public Law No. 106-475 redefines VA's duty to 
assist under the new  38 U.S.C.A. § 5103A(a) through (d), 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law is effective 
as of November 14, 2000, and must be applied to all pending 
appeals.  

The claims for service connection for urethral strictures, 
including urinary tract infections and proteinuria, based on 
aggravation, and the claims for service connection for lumbar 
spine stenosis with L4-5 radiculopathy on a direct basis or 
as secondary to service-connected right knee disability with 
tricompartmental osteoarthritis, status post meniscectomy and 
total knee replacement, are addressed in the Remand portion 
of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The claimant did not serve in combat against the enemy 
while on active duty.

3.  The evidence of record contains no complaint, treatment, 
finding or diagnosis of post-traumatic stress disorder (PTSD) 
in the claimant.

4.  The claim of entitlement to service connection for PTSD 
lacks legal merit.  

5.  The record includes no evidence of complaint, treatment, 
finding or diagnosis of a major depressive disorder, a 
dysthymic disorder, or organic brain syndrome during active 
service, at the time of service separation, during the 
initial postservice year, on reserve medical examinations in 
1980, 1985, 1986, and 1990, or at any time prior to 1994, 
nearly 20 years after separation from active service.  

6.  The record contains no competent medical evidence which 
links or relates any current psychiatric disability or 
organic brain syndrome to the appellant's period of active 
service or to any incident or event during active service; 
and organic brain syndrome in the claimant has neither been 
diagnosed nor demonstrated by competent medical evidence. 


CONCLUSIONS OF LAW

1.  PTSD in the claimant has not been demonstrated or 
diagnosed.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. 
3.304(f) (2000). 

2.  The claim of entitlement to service connection for PTSD 
is legally insufficient.  38 C.F.R. §§ 3.304(f), Part 4, 
§ 4.125-4.130 (2000);  Sabonis v. Brown,  6 Vet. App. 426 
(1994).  

3.  An acquired psychiatric disability, including PTSD, major 
depressive disorder, dysthymic or organic brain syndrome were 
not incurred in or aggravated by active service, and the 
service incurrence of organic diseases of the nervous system 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1154(b) (West 1991);  38 C.F.R. § 3.303, 3.304, 3.307, 3.309 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the facts relevant to the claim for 
service connection for PTSD have been properly developed and 
that the statutory obligation of VA to assist the claimant in 
the development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a)(West 1991);  38 U.S.C.A. § 5103A(a)-(d) (effective 
November 14, 2000)  In that connection, we note that the RO 
has obtained all evidence identified by the claimant; that he 
has been afforded a videoconference hearing before the 
undersigned Board Member, and that he underwent a 
comprehensive VA psychiatric examination in connection with 
his claim in December 1998.  On appellate review, the Board 
sees no areas in which further development might be 
productive.

I.  Evidentiary and Procedural History

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received in September 
1983, made no mention of a psychiatric disability.  Service 
medical records submitted with that claim included an October 
1975 report of orthopedic consultation in connection with his 
service separation examination, showing clinical findings of 
cervical and right knee disability, including X-ray evidence 
of arthritis.  There was no mention of a psychiatric 
disorder.  The veteran was asked by RO letter to submit 
medical evidence in support of his claims, and informed that 
further action was being delayed pending receipt of his 
service medical records.  

VA outpatient clinic records dated from August to November 
1983 disclosed no complaint, treatment, findings or diagnosis 
of a psychiatric disability or organic brain syndrome.  

In October 1983, the RO requested the veteran's service 
medical records from the National Personnel Records Center 
(NPRC) and from the U.S. Army Reserve Components Personnel 
and Administrative Center.  In November 1983, the veteran was 
asked to provide the name and address of his reserve unit and 
commanding officer.  The RO's attempts to obtain the 
appellant's service medical records for his period of active 
service from the National Personnel Records Center (NPRC) and 
from the claimant's Reserve unit were unavailing.  

A report of medical history and a report of quadrennial 
medical examination for reserve service, dated in August 
1980, were received at the RO in January 1984.  In those 
documents, the veteran denied any history of frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, or nervous trouble of any sort, and denied treatment 
for a mental disorder.  His psychiatric evaluation was shown 
to be clinically normal.  An accompanying letter from the 
Commanding Officer, 377th Combat Support Hospital, stated 
that those were the only medical records of the claimant in 
the possession of that unit.  

In February 1984, the RO asked the claimant to submit copies 
of any service medical records in his possession.  In March 
1984, the veteran submitted duplicate copies of the October 
1975 report of orthopedic consultation, together with a copy 
of a urological consultation in connection with his service 
separation examination.  That consultation report cited a 
history offered by the veteran of "a problem with a straddle 
injury induced stricture existent prior to service".  The 
veteran further offered a history of requiring dilatation 
periodically, lately once a year.  The report indicated that 
the veteran had undergone dilatation with a French catheter 
on that date.  The diagnosis was urethral stricture secondary 
to straddle injury, requiring dilatation at least once a 
year.  The veteran was cleared for service separation.  

A rating decision of March 1984 granted service connection 
for residuals of a cervical spine injury with traumatic 
arthritis and residuals of a right knee injury with 
degenerative changes, status post meniscectomy, each 
evaluated a 10 percent disabling.  

The claimant began receiving service retired pay in December 
1994.  

The record shows that the appellant submitted a claim for 
service connection for an acquired psychiatric disability, 
including PTSD, in April 1997.  He subsequently submitted an 
April 1997 letter from a private psychologist showing that he 
was treated for major depressive disorder and dysthymic 
disorder from July to September 1994, and from May 1996 to 
March 1997.  

A letter from the claimant's representative, received in 
April 1997, claimed service connection for PTSD, and asserted 
that the veteran was awarded the Combat Medic Badge for his 
services from February 1968 to March 1968.  With that letter 
was a copy of a letter from the Commanding Officer, 3rd 
Medical Battalion, 3rd Marine Division, to the Commanding 
Officer , 22nd Field Surgical Hospital, 67th Medical Group, in 
which he reported exceptionally meritorious performance by 
six officers, including the claimant, while treating 
casualties during the period from the first week in February 
to March 11, 1968.  The claimant was cited for giving 
anesthesia.  Copies of the claimant's service administrative 
and personnel records submitted with that letter included a 
hand-written annotation under Awards, Decorations and 
Campaigns that showed "CMB (0268-0368)"

A letter from a private internist, dated in May 1997, stated, 
in pertinent part, that he had treated the claimant for sleep 
apnea, depression, and "some element of poorly defined 
organic brain syndrome, possibly related to toxic exposures 
while in Vietnam in the late 1960's and early 1970's, and 
possible exposure to inhalant toxins while working as a nurse 
anesthetist."  

The RO again requested the veteran's service medical records 
from the National Personnel Records Center (NPRC) in 
September 1997.  By RO letter of August 1997, the claimant 
was asked to submit any copies of service medical records in 
his possession, and, if he knew where his service medical 
records were stored, to provide that information to the RO.  

In September 1997, the RO received partial reserve service 
medical records and service administrative and personnel 
records from the NPRC.  Those records included the report of 
medical history and report of quadrennial medical examination 
for reserve service, dated in August 1980, previously 
received at the RO in January 1984, as well as reports of 
medical history and reports of medical examinations for 
reserve service, dated in February 1985, in February 1986, 
and in June 1990.  On each occasion, the claimant denied any 
history of frequent trouble sleeping, depression or excessive 
worry, loss of memory or amnesia, or nervous trouble of any 
sort, and denied treatment for a mental disorder.  On each 
examination, his psychiatric evaluation was shown to be 
clinically normal.  

The service administrative and personnel records obtained 
directly from the NPRC did not contain the hand-written 
annotation under Awards, Decorations and Campaigns showing 
"CMB (0268-0368)" which appeared upon the documents 
provided by the appellant.

In a letter received in September 1997, the veteran stated 
that he was a Nurse Anesthetist assigned to Medical Clearing 
Companies, MASH units, Evacuation Hospitals.  In his PTSD 
Questionnaire, he stated that between August 1967 and July 
1968, he served with the 616th Clearing Company, An Khe, 
Vietnam; with the 71st Evacuation Hospital, Pleiku, Vietnam; 
with the 3rd Marine Division Hospital, Phu Bai, Vietnam; and 
with the 22nd MASH, Phu Bai, Vietnam.  He did not provide the 
names of those killed or wounded in action.  

A rating decision of March 1998 denied service connection for 
PTSD, including major depressive disorder and dysthymic 
disorder, and the claimant was notified of that decision.   

By RO letter of December 1998, the veteran was asked to 
furnish any information in his possession verifying that he 
received the Combat Medic Badge, as the copies of his 
personnel records received from the service department do not 
show that award.  

A report of VA psychiatric examination, conducted in December 
1998, cited the examiner's review of the veteran's claims 
file.  It was noted that the veteran last worked in 1995, 
quitting at his boss's suggestion because of decreased work 
performance.  He stated that he received military reserve 
retired pay; Social Security Administration benefits based on 
age; and a pension from the Shriner's burn clinic.  When 
asked about the discrepancy between his records showing 
combat awards versus the official records which showed none, 
he responded that the "records have been lost."  He denied 
any preservice psychiatric treatment or inservice 
disciplinary problems.  

The veteran described several events which occurred while he 
was in Vietnam and which he described as stressful events, 
and noted that there were numerous killed and wounded during 
the Tet Offensive.  He indicated that he had not received any 
psychiatric treatment through the VA, but had seen a 
psychologist in 1994 for anti-depressants.  He related that 
he completed nurse anesthetist training, then worked as a 
nurse anesthetist for 11 years before leaving the military; 
then continued to work in several hospitals and medical 
centers prior to discontinuing his employment in 1995.  The 
claimant stated that his mood was "blah", but noted that he 
likes to go to Tennessee with his wife; that he had enjoyed a 
recent trip to Alaska; that they have a trailer and pontoon 
boat there; that they rent a lot at the lake six months out 
of the years; that they enjoyed square dancing but had not 
done that lately; that he hopes to try ballroom dancing soon; 
and that he was hopeful for the future and anticipated their 
next trip to Tennessee.  He stated that, while his wife had 
previously noted that he had nightmares, the nightmares and 
suicidal ideation had diminished considerably with the use of 
"Effexor"; and that he currently sleeps 10 to 12 hours a 
night.  He stated that his appetite was more than adequate, 
and that he was gaining weight, but thought that his energy 
was low and his concentration poor.  He indicated that he 
definitely felt close to his wife and to several long-time 
friends.  

Mental status examination disclosed that he was well-
oriented, pleasant, and euthymic, with normal speech and 
goal-directed thoughts.  His memory was intact, and he was 
able to do two-step calculation without difficulty and to 
abstract proverbs.  His motor movements were relaxed when 
describing events in the military.  He denied auditory or 
visual hallucinations, paranoia, homicidal ideation, or 
symptoms consistent with obsessive compulsive disorder.  He 
alleged that he had a hyperstartle response, but denied 
vigilance, and stated that he no longer watches war movies.  
The Axis I diagnoses were major depression, recurrent, 
moderate; history of alcohol dependence; and PTSD symptoms, 
not meeting the criteria for the diagnosis of PTSD.  The 
examining psychiatrist provided a detailed formulation with 
respect to the appellant not meeting the criteria for PTSD.  
In addition, the claimant's psychosocial and environmental 
stressors (Axis IV) were said to be very mild with no mention 
of acute stressors and a notably positive outlook.  Under 
Axis V, his Global Assessment of Functioning(GAF) Score was 
65-70, consistent with some mild symptoms, or some social, 
occupational, or school functioning.  

In January 1999, the claimant submitted a letter in which he 
stated that he could find no evidence that he had received 
the Combat Medic Badge (CMB) other than the hand-annotated 
copy of his service personnel records that he had submitted 
earlier.  He related that while serving in Italy, he met a 
Chief Anesthetist with whom he had served at the 22nd  
surgical hospital in Vietnam; that he complained to that 
individual of missing documents from his personnel records; 
and that he was informed that the Chief Anesthetist had 
written up several anesthetists for medal awards and badges, 
but had heard that "Group" had lost many papers.  The 
claimant further stated that he did not remember when or 
where the "CMB" annotation was placed on his records, but 
it occurred after he returned to the States; that he served 
with the 3rd Marine Battalion in January and February 1968 
during the Tet Offensive at which time his unit was under 
fire; that he was released from active duty in November 1975; 
and that it was sometime after that event that the CMB was 
put in his record.  He provided another copy of the annotated 
document.  

In April 1999, the RO again requested the veteran's service 
medical records from the NPRC, and asked that his receipt of 
the Combat Medic Badge be verified.  That agency responded 
that all service medical records had previously been 
furnished, and that the award of the Combat Medic Badge to 
the claimant was not shown in official records.  

The RO subsequently contacted the NPRC's Medals Department 
regarding the claimed award of the Combat Medic Badge to the 
claimant, and was advised that to qualify for the CMB, the 
following qualifications must be met: The recipient must have 
(1) a certain military occupation specialty (MOS) code; (2) 
be assigned to an infantry unit; (3) with detachment to a 
medical unit; and (4) be shown to be in ground combat, with 
combat pay (DD Form 214 would show Combat Infantry Badge).  
The Medals Department stated that the claimant's MOS of D3445 
does not qualify him; that, as an officer, he must have one 
of the following codes:  3100 Medical Officer, General 
Surgeon; 3500 Medical Unit Commander; or 3504 Litter Officer.  
It was stated that the claimant would not meet the 
qualifications for the Combat Medic Badge.  

In May 1999, the RO made a formal finding that the veteran's 
service records were unavailable, including service medical 
records from July 11, 1966, to November 26, 1975 [except for 
two pages]; and evidence of receipt of the Combat Medic 
Badge.  That finding cited RO attempts to obtain the 
veteran's service records in October 1983, in December 1983, 
in February 1994, in August 1997, February 1999, and in May 
1999.  The appellant was notified of those facts by RO letter 
of May 10, 1999, asked to provide copies of any of those 
records in his possession, and informed that he would be 
given 10 days in which to submit such records prior to 
further action being taken on his claim.  The veteran 
submitted no additional records.

A rating decision of June 1999 denied service connection for 
an acquired psychiatric disorder, including PTSD, major 
depressive disorder, dysthymic disorder, and organic brain 
syndrome, and the veteran was notified of that action by 
letter of June 1999.  He filed a timely Notice of 
Disagreement and was issued a Statement of the Case.  In his 
Substantive Appeal (VA Form 9), received in September 1999, 
he offered additional information concerning the conditions 
encountered and the hardships experienced while serving as a 
Nurse Anesthetist in Vietnam; asserted that the VA 
psychiatric evaluation was inadequate; stated that it was 
"apparent" that the VA Board has misplaced or lost his 
medical records and replies; and that the service personnel 
records he submitted disclosed several hand-written entries 
added by other personnel, not by the claimant; and that he 
did not make the hand-written entries.  

At his videoconference hearing held in June 2000 before the 
undersigned member of the Board, the veteran's representative 
acknowledged that there was no diagnosis of PTSD contained in 
the record, while the veteran testified that he had never 
been seen, treated or diagnosed with PTSD; that no physician 
had ever related his depressive disorder to his experiences 
while on active duty or while in Vietnam; and that he was 
first treated for a depressive disorder in 1995.  The veteran 
further described his experiences and the locations where he 
served while in Vietnam, testified that he does not think 
much about his experiences in Vietnam, and that he had never 
visited the Vietnam Memorial.  The veteran's representative 
asserted that further development to the United States Center 
for Research of Unit Records (USASCRUR) and for Morning 
Reports was warranted.  A transcript of the evidence is of 
record.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(2000).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
psychosis, when manifested to a compensable degree within the 
initial post service year.  38 C.F.R. §§ 3.307, 3.309(a) 
(2000).

While the veteran's service medical records are not 
available, reports of medical history and medical 
examinations for reserve service dated in August 1980, in 
February 1985 and in February 1986 show that on each 
occasion, the claimant denied any history of frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, or nervous trouble of any sort, and denied treatment 
for a mental disorder.  On both occasions, his psychiatric 
evaluation was shown to be clinically normal.  The veteran 
has testified that he was never treated for psychiatric 
problems while on active duty, and submitted medical evidence 
establishing that he was first treated for major depressive 
disorder and dysthymic disorder in July 1994, nearly 20 years 
after separation from active service.  The report from the 
treating psychologist does not link or relate his symptoms of 
major depressive disorder and dysthymic disorder, first shown 
in 1994, to his period of active service.  

Further, the veteran has submitted a letter from a private 
internist, dated in May 1997, which stated, in pertinent 
part, that he had treated the claimant for sleep apnea, 
depression, and "some element of poorly defined organic 
brain syndrome, possibly related to toxic exposures while in 
Vietnam in the late 1960's and early 1970's, and possible 
exposure to inhalant toxins while working as a nurse 
anesthetist."  That letter offers no history and makes no 
reference to psychological or cognitive testing of the 
veteran, and offers no clinical finding or diagnosis of 
organic brain syndrome in the veteran, citing only "some 
element of poorly defined organic brain syndrome."  To the 
same point, the veteran did not serve in Vietnam in the early 
1970's; there is no citation or reference to Agent Orange or 
other herbicide exposure in Vietnam; and the reporting 
internist cites a possibility of "some element of poorly 
defined" organic brain syndrome due to possible exposure to 
inhalant toxins while working as a nurse anesthetist.  The 
Board notes evidence in the record showing that the veteran 
underwent nurse anesthetist training after high school, and 
that he worked in that field until he discontinued his 
employment in 1995.  While there may be a "possibility" 
that the veteran has "some element of poorly defined" 
organic brain syndrome due to possible exposure to inhalant 
toxins while working as a nurse anesthetist, there is no 
diagnosis of organic brain syndrome, and there is no way in 
which any inhalant exposure during active service can be 
reliably distinguished from that occurring during any other 
period of his lengthy professional career.  To that point, 
the Board notes the absence of any findings of inhalant 
exposure on psychiatric evaluations of the veteran in 1980, 
in 1985, in 1986, or in 1990, and the veteran has not 
submitted any evidence showing objective clinical evidence of 
organic brain syndrome on retirement from reserve service or 
at any other time. 

In the absence of objective clinical findings or diagnoses of 
major depressive disorder or dysthymic disorder during active 
service or at any time prior to July 1994, or competent 
medical evidence linking and relating those disorders to 
active service, service connection for major depressive 
disorder and dysthymic disorder is denied.  In the absence of 
objective clinical findings or a diagnosis of organic brain 
syndrome at any time, the claim for service connection for 
organic brain syndrome is denied.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with [38 C.F.R. 
§ 4.125(a) - i.e., a diagnosis in conformity with DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. (Amended to reflect the holding of  Cohen v. Brown, 
10 Vet. App. 128 (1997), effective March 7, 1997.)  

The veteran does not have a diagnosis of PTSD, and both he 
and his representative have acknowledged that he has no such 
diagnosis.  The VA psychiatric examination conducted in 
December 1998 determined that the veteran does not meet the 
criteria for a diagnosis of PTSD.  Since service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) - i.e., a diagnosis 
in conformity with DSM-IV, the veteran does not meet the 
requirements for service connection for PTSD as a matter of 
law.  The Court has stated that "[w]here the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the [Board] terminated because of the absence of 
legal merit or the lack of entitlement under the law."  
Shields v. Brown, 8 Vet. App. 346, 351-52 (1995);  Sabonis V. 
Brown,  6 Vet. App. 426, 430 (1994).  Thus, the Board finds 
that the veteran's claim for service connection for PTSD 
lacks legal merit.  

In addition, governing law and regulations provide that in 
the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2000).  

However, the Board finds that the veteran did not serve in 
combat against the enemy, as required under  38 U.S.C.A. 
§ 1154(b) (West 1991) and 38 C.F.R. § 3.304(d) (2000).  The 
specific evidentiary standards and procedures in  38 U.S.C.A. 
§ 1154(b) only apply once combat service has been 
established.  In the absence of any definition of the phrase 
or its terms in any applicable statute or regulation, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally taken part 
in a fight or encounter with a military foe or hostile unit 
of instrumentality.  The phrase would not apply to veterans 
who served in a general "combat area" or "combat zone" but 
did not themselves engage in combat with the enemy.  The 
issue must be resolved on a 
case-by-case basis, assessing the credibility, probative 
value, and relative weight of each relevant item of evidence.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

"Satisfactory lay or other evidence" under  38 U.S.C.A. 
§ 1154(b) means "credible evidence."  Caluza v. Brown, 
7 Vet. App. 498, 510 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996) (table).  Evidence to support a claim that a veteran 
engaged in combat may include the veteran's own statements 
and an "almost unlimited" variety of other types of 
evidence.  However, VA is not required to accept the 
veteran's assertion that he engaged in combat.  Gaines v. 
West, 11 Vet. App. 353 (1998).  Neither is VA required to 
accept statements or testimony which is inherently 
incredible.  See Samuels v. West, 11 Vet. App. 433 (1998).  

The requirement of § 3.304(f) for "credible supporting 
evidence" means that 'the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  However, "credible supporting evidence" need 
not be service department evidence (See Doran v. Brown, 6 
Vet. App. 283, 288-291 (1994);  Moreau, 9 Vet. App. at 395, 
citing to Doran, supra, and post-Doran changes in Manual M21-
1, Part VI,  7.46c (Oct. 11, 1995)).

A veteran's engagement in combat may be established on the 
basis of evidence that the veteran received certain military 
citations.  Gaines v. West, 11 Vet. App. 353, 359 (1998) 
(citing West v. Brown, 7 Vet. App. 70, 75-76 (1994);  See 
language in M21-1, Part VI, para. 7.46(e)-(f) (Dec. 21, 
1992)).

VA would ordinarily be justified in concluding that certain 
military citations constitute sufficient evidence, in the 
absence of evidence to the contrary, that a particular 
veteran engaged in combat.  VAOPGCPREC 12-99 (Oct. 18, 1999).  
However, the veteran's assertion that he was awarded the 
Combat Medic Badge is without substantiation in the records 
obtained directly from the service department, and evidence 
obtained from the NPRC's Medals Department establishes that 
the veteran did not serve in any of the qualifying enlisted 
or officer MOS codes; and was not shown to be in ground 
combat, with combat pay, and in receipt of the Combat 
Infantry Badge.  Further, the only records which reflect the 
hand-written annotation of "CMB (0268-0368)" are those 
copies received direct from the veteran.  

Further, a statement that the veteran engaged in a particular 
"operation" or "campaign" often would not, in itself, 
establish that the veteran engaged in combat because such 
participation may encompass both combat and non-combat 
activities.  Such evidence should be considered in relation 
to other relevant evidence and it would be improper to 
conclude that each item of evidence individually is 
insufficient to support a finding that the veteran engaged in 
combat without considering the combined effect of the entire 
evidence of record.  VAOPGCPREC 12-99 (Oct. 18, 1999).  
However, there is no evidence or indication that the veteran 
participated in a combat activity while stationed in Vietnam.  

While the veteran's representative asserted that further 
development to the United States Center for Research of Unit 
Records (USASCRUR) and for Morning Reports was warranted, he 
failed to state what additional information was sought, or in 
what manner the veteran's claim for PTSD would be advanced by 
such an undertaking.  

Based upon the foregoing, the Board finds that the veteran 
did not serve in combat against the enemy while on active 
duty, and that he is not entitled to the lightened 
evidentiary burden accorded combat veterans under the 
provisions of  38 U.S.C.A. § 1154(b) (West 1991) and  
38 C.F.R. § 3.304(d) (2000).  Further, the evidence in this 
case shows that he does not have a diagnosis of PTSD in 
accordance with  38 C.F.R. Part 4,§ 4.125, as required for a 
grant of service connection for that disability.  

For the reasons and bases stated, the claim for service 
connection for an acquired psychiatric disability, including 
PTSD, major depressive disorder, dysthymic disorder, and 
organic brain syndrome, is denied. 

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability, 
including PTSD, major depressive disorder, dysthymic 
disorder, and organic brain syndrome, is denied.


REMAND

The record in this case shows that extensive and repeated 
efforts by the RO to obtain the claimant's service medical 
records from his period of active service have been 
unavailing, and that the veteran has been notified of that 
fact and asked to provide copies of any service medical 
records in his possession.  The Board further notes that 
while that letter of notification and request elicited no 
response from the claimant, the only extant service medical 
records from his period of active service have come directly 
from the veteran, and include the October 1975 report of 
orthopedic consultation and the November 1975 report of 
urological consultation conducted in connection with the 
veteran's service separation examination in November 1975.  
In addition, the record shows that in April 1997, the veteran 
submitted, through his representative, a copy of a March 1968 
letter acknowledging and commending the performance of the 
claimant and other individuals, together with copies of 
service personnel and administrative records in the veteran's 
possession.  These facts suggest that the veteran is in 
possession of some or all of the missing service medical 
records, and the RO should again ask the veteran to submit 
copies of all service medical records in his possession, 
inclusive.  

As noted, on November 9, 2000, the President signed into law 
H.R. 8464, Veterans' Claims Assistance Act for 2000, (Nov. 9, 
2000; 114 Stat. 2096), designated as Public Law No. 106-475.  
That Public Law rewrites  38 U.S.C. § 5107 (to be codified as 
amended at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim.  This law is effective as of November 9, 
2000, and must be applied to all pending appeals.  In 
addition, Public Law No. 106-475 redefines VA's duty to 
assist under the new  38 U.S.C.A. § 5103A(a) through (d), 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law is effective 
as of November 14, 2000, and must be applied to all pending 
appeals.  

The Board is remanding the issue of service connection for 
urethral strictures, including urinary tract infections and 
proteinuria, based on aggravation, and the issues of service 
connection for lumbar spine stenosis with L4-5 radiculopathy 
on a direct basis or as secondary to service-connected right 
knee disability with tricompartmental osteoarthritis, status 
post meniscectomy and total knee replacement, in order that 
the RO address those claims on the merits.  However, the 
Board finds that prior to addressing those issues on the 
merits, the RO is required to meet its duty to assist the 
veteran under the provisions of  38 U.S.C.A. § 5107 (West 
1991), now codified at the new  38 U.S.C.A. § 5103A(a) 
through (d), effective November 14, 2000.  

At his videoconference hearing held in June 2000 before the 
undersigned Member of the Board, the veteran's representative 
clarified the issue of service connection for urethral 
stricture disease, including urinary tract infections and 
proteinuria, as secondary to service-connected right knee 
disability with tricompartmental osteoarthritis, status post 
meniscectomy and total knee replacement.  He stated for the 
record that the actual issue on appeal was that of urethral 
stricture disease due to aggravation during the veteran's 
period of active service, and that issues relating to the 
veteran's renal condition were not on appeal.  The claimant 
testified that he sustained an injury to the groin and 
urethra while a child; that he began undergoing regular 
urethral dilations prior to service entry; that he did not 
"have time" to obtain urethral dilations while in Vietnam; 
that his urethral strictures were "worse" after service 
than before; and that he had a stent inserted in 1997 which 
prevents urethral strictures from forming.  

The Board notes that the November 1975 report of urological 
consultation includes a specialist's opinion that the veteran 
had "a straddle injury induced stricture existent prior to 
service", and that the urological diagnosis was "urethral 
stricture secondary to straddle injury, requiring dilatation 
at least once a year."  A report of medical history 
completed by the veteran in August 1980 offered no history of 
urethral injury or dilatations, and the veteran denied any 
history of frequent and painful urination.  No abnormalities 
of the genitourinary system were shown on reserve medical 
examination in August 1980, nearly 5 years after separation 
from active service.  The veteran's initial application for 
VA disability compensation benefits, received at the RO in 
September 1983, made no mention of urethral strictures or of 
a genitourinary disability.  A report of medical history 
completed by the veteran in February 1985 included a 
physician's summary showing that the veteran had an "injury 
to [his] urethra as [a] child [and that he] gets [an] 
occ[asional] dilatation."  The veteran failed to report that 
injury on medical histories completed in November 1986 and in 
June 1990, but complained of frequent and painful urination.  
No abnormalities of the genitourinary system were shown on 
reserve medical examinations in February 1985, in November 
1996, or in June 1990.  

A letter from a private urologist, dated in April 1997, 
states that on March 27, 1997, the veteran underwent 
insertion of ureLume urethral prostheses (stents) for 
urethral strictures of the bulbous urethra.  In April 1997, 
the month following placement of the urethral stents, the 
veteran filed a claim for service connection for urethral 
strictures.  A report of VA genitourinary examination in 
April 1998 cited the veteran's statement that he "underwent 
a stent placement in March 1997 for his urethral strictures 
so that he no longer requires periodic dilations."  In June 
2000, the veteran offered sworn testimony that when he was 
about four years old, he fell from a ledge into a bush, 
sustaining wounds of the groin and a urethral tear which 
subsequently caused urethral strictures; that the cause of 
his urethral strictures was 

diagnosed in the 1950's or 1960's, when he began undergoing 
regular urethral dilatations; that the injury and treatments 
occurred before he went on active duty; that he reported this 
history at the time he entered service; and that he did not 
undergo urethral dilatation while in Vietnam, but had a 
dilatation at Fort Carson, a dilatation while stationed in 
Italy, and a dilatation while stationed at [William Beaumont 
Army Medical Center], El Paso, where he was discharged from 
service.  

The veteran has further testified in June 2000 that since the 
placement of those stents in March 1997, he has not 
experienced any further urethral strictures or been required 
to undergo any further urethral dilatations.  These facts 
raise the question of whether the veteran has a current 
urethral stricture disability.  The RO should resolve the 
question of whether the veteran has a current urethral 
stricture disability, including a voiding dysfunction or 
obstructed voiding, for which service connection may be 
granted.  If that determination is in the affirmative, the RO 
should then determine whether the veteran's diagnosed 
"straddle injury induced stricture existent prior to 
service" underwent any chronic increase in disability during 
active service and, if so, a medical opinion must be obtained 
to determine whether that increase was due to the natural 
progress of the disease.  The Board notes that aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability before, during and subsequent to service.  

In addition, the veteran's representative clarified the issue 
of service connection for lumbar spine stenosis with L4-5 
radiculopathy as secondary to a service-connected right knee 
disability with tricompartmental osteoarthritis, status post 
meniscectomy and total knee replacement, to include on a 
direct basis.  The claimant testified that he injured his low 
back in a fall while playing basketball during active 
service; that such injury occurred at the same time that he 
sustained his service-connected right knee and cervical spine 
injuries; and that a Dr. Ormond was the only physician he has 
seen regarding his low back disability.  As the current 
evidentiary record does not substantiate an inservice low 
back injury, the veteran should be asked to submit any 
medical evidence in his possession which establishes 
contemporaneous 

treatment for a low back disability at the time he was 
undergoing treatment for cervical and right knee injuries.  

Further, although the RO obtained a VA medical opinion as to 
the service incurrence of the veteran's lumbar spine stenosis 
with L4-5 radiculopathy on a direct basis, that opinion did 
not address a secondary or causal relationship between the 
veteran's lumbar stenosis and his service-connected right 
knee disability with tricompartmental osteoarthritis, status 
post meniscectomy and total knee replacement.  Further, the 
April 1997 letter from a Dr. Larkin, which is cited in the 
Statement of the Case, indicates that the veteran's spinal 
stenosis was aggravated secondary to his right knee 
disability.  However, in view of the appellant's testimony 
that Dr. Ormond was the only physician he has seen regarding 
his low back disability, the evidence upon which Dr. Larkin 
based his opinion, and the weight to be accorded that 
opinion, is not clear.  The RO must obtain copies of Dr. 
Larkin's complete clinical records pertaining to his 
treatment of the veteran for his low back disability.  
Thereafter, the RO should address the issue of service 
connection for lumbar spine stenosis with L4-5 radiculopathy 
on a direct basis and as secondary to his service-connected 
right knee disability with tricompartmental osteoarthritis, 
status post meniscectomy and total knee replacement.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999);  
Quarles v. Derwinski,  3 Vet. App. 129 (1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 


RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is REMANDED to the RO for the following actions:

1.  The RO should notify the appellant in 
writing that he has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999);  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992).

2.  The RO should again ask the appellant 
to submit copies of all service medical 
records in his possession, inclusive.  
The appellant should further be asked to 
submit a statement showing the exact 
dates, places, and specific units of 
assignment during his entire period of 
active service.  The appellant should 
further be asked to submit a statement 
showing the exact dates, names and 
locations for each service medical 
facility at which he was treated during 
active service for any of the 
disabilities at issue.  

3.  The RO should request that the NPRC 
conduct a further search for all clinical 
records of the veteran from William 
Beaumont Army Medical Center in January 
1974 and in November 1975.  The RO should 
additionally request all such records 
directly from William Beaumont Army 
Medical Center, and directly from any 
other service medical facility where the 
veteran reports being stationed during 
his period of active service, as 
requested in item 1, above.  

4.  The RO should then request that the 
Director, National Archives and Records 
Administration (NARA), provide legible 
copies of all Morning Reports which 
include the veteran's name from each unit 
of assignment reported by the veteran in 
response to item I, above.  

5.  With any necessary authorization from 
the veteran, the RO should obtain copies 
of all clinical records pertaining to 
treatment of the veteran for a back 
disability by Dr. Ormand, as well as all 
clinical records pertaining to treatment 
of the veteran by Dr. Larkin.  The RO 
should also obtain all clinical records 
pertaining to treatment of the veteran 
since November 1975 at any VA medical 
facility.  The appellant should further 
be notified that failure to submit the 
requested evidence might adversely affect 
the outcome of his claims.  

6.  The RO should then review the medical 
evidence of record and ascertain whether 
such evidence discloses any increase in 
the severity of the veteran's preservice 
straddle injury induced urethral 
strictures during his period of active 
service, including before, during and 
after service.  If, and only if, that 
evidence demonstrates an increase in the 
severity of that condition during active 
service, the RO should request a review 
of the evidence by a VA genitourinary 
specialist and an opinion as to whether 
any increase in the severity of that 
disorder during active service was due to 
the natural progress of that condition.  

7.  The RO should request a review of the 
veteran's complete claims folder, 
including all medical evidence, by a 
qualified VA orthopedic examiner, and a 
medical opinion as to whether, based upon 
that evidence, it is as least as likely 
as not that the veteran' service-
connected right knee disability caused or 
worsened his current lumbar spine 
stenosis with L4-5 radiculopathy.  A 
complete rationale for all opinions 
expressed must be provided.   

8.  Thereafter, the RO should adjudicate 
the issue of service connection for 
lumbar spine stenosis with L4-5 
radiculopathy on a direct basis, and 
readjudicate the issue of service 
connection for lumbar spine stenosis with 
L4-5 radiculopathy as secondary to his 
service-connected right knee disability 
with tricompartmental osteoarthritis, 
status post meniscectomy and total knee 
replacement; and readjudicate the issue 
of service connection for urethral 
strictures on the basis of aggravation, 
in light of the additional evidence 
obtained.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F.   JUDGE   FLOWERS
	Board of Veterans' Appeals



 

